Citation Nr: 0718452	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for left ear otitis 
media.

4.  Entitlement to service connection for right ear otitis 
media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the issues on appeal originally included 
entitlement to service connection for bilateral hearing loss.  
In March 2005 rating decision, however, the RO granted 
service connection for right ear hearing loss and assigned an 
initial zero percent rating, effective May 6, 2004.  The 
grant of service connection for right ear hearing loss 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  Because the veteran has not perfected an 
appeal with the downstream elements of the initial rating 
assigned or the effective date for right ear hearing loss, 
those issues are not in appellate status.  The issue of 
entitlement to service connection for left ear hearing loss 
remains in appellate status.  

As set forth in more detail below, the Board has determined 
that a remand is required with respect to the claim of 
service connection for otitis media of the right ear.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was not shown during the veteran's 
active service or for many years thereafter and the most 
probative evidence indicates that the veteran's current left 
ear hearing loss is not causally related to his active 
service or any incident therein.  

2.  Bilateral tinnitus was not shown during the veteran's 
active service or for many years thereafter and the most 
probative evidence indicates that the veteran's current 
bilateral tinnitus is not causally related to his active 
service or any incident therein.  

3.  Left ear otitis media was not shown during the veteran's 
active service or for many years thereafter and the most 
probative evidence indicates that the veteran's current left 
ear otitis media is not causally related to his active 
service or any incident therein.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Bilateral tinnitus was not incurred in active service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Left ear otitis media was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in May 2004 and April 2005 letters issued prior 
to the initial rating decisions on the claims, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify additional evidence in support 
of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While the letters discussed above did not specifically 
include the additional elements delineated in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his representative contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  As set forth above, the 
veteran was properly notified of the elements needed to 
establish service connection, i.e. existence of a disability 
and a connection between the veteran's service and the 
disability.  The additional Dingess/Hartman elements of 
veteran status, degree of disability, and effective date are 
not at issue here.  Therefore, no prejudice has resulted.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  In fact, the 
veteran has indicated that he has no additional evidence to 
submit in support of his claims.  The Board also notes that 
the RO has also obtained a VA medical opinion in connection 
with the veteran's claims.  38 C.F.R. § 3.159(c)(4) (2006).  
An additional VA medical examination or opinion is not 
necessary, and the veteran has not argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

The veteran service medical records show that at his October 
1958 military enlistment medical examination, his ears were 
normal.  His hearing acuity was 15/15, bilaterally, on 
whispered voice testing.  On a report of medical history, he 
denied a history of ear trouble, including running ears.  

In-service medical records show that in March 1959, the 
veteran sought medical treatment, stating that he had been 
navigating an infiltration course the previous evening when a 
TNT charge went off approximately 10 yards away.  The veteran 
reported that he felt his right ear pop in the blast.  The 
diagnosis was acute suppurative otitis media, right.  The 
veteran was treated and the remaining service medical records 
are negative for complaints or findings pertaining to the 
ears.  

At his November 1960 military separation medical examination, 
the veteran denied a history of ear trouble and running ears.  
On clinical evaluation, the veteran's ears were normal.  
Audiometric testing, converted from ASA to ISO, showed that 
the veteran's right ear pure tone thresholds were 45, 45, 20, 
20, 15, and 20 decibels at 250, 500, 1,000, 2,000, 4,000 and 
8,000 hertz, respectively.  Left ear pure tone thresholds 
were 20 decibels at each of the same tested frequencies.  The 
diagnosis was deafness, not elsewhere classified (NEC), 
right.  (NOTE:  Prior to November 1967, audiometric results 
were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards.)

In May 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus.  He indicated that while 
he was in basic training, a simulated charge went off when he 
was five feet away.  He indicated that he suffered immediate 
hearing loss and was not able to hear for two weeks 
afterwards.  He indicated that his hearing would thereafter 
"come and go" but was never the same.  

In support of his claim, the veteran submitted private 
clinical records, dated from December 2000 to February 2005.  
In pertinent part, these records show that in December 2000, 
the veteran sought treatment for plugged ears.  He indicated 
that he had had the problem for many years and had been 
treated in the past with antibiotics, with no improvement.  
The veteran also reported a history of significant noise 
exposure, although the nature of the noise exposure was not 
specified.  The veteran denied tinnitus.  Examination showed 
fluid in both ears.  An audiogram showed bilateral conductive 
hearing loss.  The diagnosis was chronic otitis media with 
effusion, bilaterally, with conductive hearing loss secondary 
to this.  The veteran received tubes in his ears, 
bilaterally.  Subsequent clinical records show continued 
treatment for complaints of effusion and hearing loss.  In 
December 2002, the veteran underwent a left 
tympanomastoidectomy secondary to chronic otitis media with 
perforation, chronic otorrhea, and chronic effusion.  In 
February 2005, he was again treated for chronic otitis medial 
with effusion.  

VA clinical records, dated from June 2004 to May 2005 show 
notations of mixed conductive and sensorineural hearing loss.  
In June 2004, the veteran reported a history of chronic ear 
infections as an adult, with patchless eustachian (PE) tubes 
and a left tympanomasdectomy.  

In a May 2004 statement, an individual who served with the 
veteran indicated that he remembered the veteran sustaining 
an injury to his left ear during basic training while 
participating in an obstacle course.  He indicated that he 
remembered the veteran receiving medical attention, including 
cotton packs for the drainage that occurred, and that his 
injury resulted in an ongoing hearing problem.  

The veteran was afforded a VA medical examination in June 
2004, at which he reported that his left ear was damaged in 
service by exposure to a simulator charge.  The examiner 
described the veteran as very adamant about his memory that 
his left ear was involved, despite the fact that service 
medical records show a history for acute right ear 
suppurative otitis following an explosion.  The veteran also 
reported intermittent head noise in 1959, but indicated that 
he could make the problem go away by punching his ear.  The 
veteran reported a significant post-service history of noise 
exposure, indicating that he worked in a dairy for 37 years 
and had been required to undergo periodic hearing tests.  
However, he denied ever being notified by his employer that 
his hearing had decreased.  With respect to otitis media, the 
examiner described the veteran's reported post-service 
history as vague.  The examiner noted that the earliest date 
post-service date he reported medical treatment for an ear 
infection was in 1981.  With respect to current complaints, 
the veteran indicated that they included decreased hearing 
and an intermittent left ear ringing.  He categorized his 
right ear hearing as fair.  

On audiometric testing, that the veteran's right pure tone 
thresholds were 35, 35, 50, 80, and 90 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 45, 45, 75, 90, and 95 decibels at 
the same tested frequencies.  Speech recognition was 64 
percent correct on the right and 76 percent correct on the 
left.  The diagnosis was mild to profound mixed hearing loss, 
bilaterally.  

After reviewing the claims folder and examining the veteran, 
the examiner concluded that it was not at least as likely as 
not that the veteran's current left ear hearing loss was 
related to service.  The examiner noted that two months after 
enlistment, the veteran was treated for a right ear infection 
following an explosion.  Twenty months later, however, a 
physical examination showed a right low to mid frequency 
hearing loss consistent with a middle ear disorder, but no 
hearing loss consistent with noise-induced hearing loss.  No 
complaint of a left ear problem was noted.  The examiner 
therefore concluded that the record did not support the 
veteran's recollection of an injury to the left ear in 
service, or treatment for left ear infections.  He indicated 
that the veteran's left ear problems appeared to have begun 
after service.  The examiner concluded that it was less 
likely as not that the complaint of hearing loss was a 
consequence of acoustic trauma in service.  As noted, there 
was no indication that a noise induced hearing loss was 
developing.  The right ear hearing loss, however, developed 
on active duty, consistent with the treatment for a draining 
right ear and the 1960 audiogram.  

In addition, the examiner concluded that it is less likely as 
not that the complaint of subjective tinnitus was a 
consequence of acoustic trauma in service.  He noted that the 
fact that the veteran could make the tinnitus go away was an 
indication that the tinnitus was of somatic origin instead of 
being consistent with noise exposure.  In addition, he noted 
that there was no mention of tinnitus in the service medical 
records.  

In July 2005 statements, two of the veteran's former 
coworkers indicated that they had known him since 1977.  They 
indicated that over that time, they noticed that most 
everything one said to the veteran had to be repeated.  

In a July 2005 statement, one of the veteran's former 
coworkers indicated that he had worked with the veteran at a 
dairy from 1961 to 1986.  He indicated that he first noticed 
that the veteran had a hearing problem in 1962, when they 
worked together in the cheese room.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for left ear hearing 
loss and tinnitus.  He argues that he developed these 
conditions as a result of noise exposure in service, 
including when a charge of TNT exploded nearby.  

As set forth above, the veteran's service medical records 
confirm treatment for right otitis media in March 1969, when 
a TNT charge reportedly went off approximately 10 yards away, 
causing the veteran's right ear to pop.  However, no 
complaints or findings of left ear hearing loss, otitis 
media, or bilateral tinnitus were noted at that time.  
Indeed, the veteran's service medical records are entirely 
negative for any notation of left ear hearing loss, left ear 
otitis media, or bilateral tinnitus.  In that regard, at his 
November 1960 service separation medical examination, the 
veteran's ears were normal on examination.  In addition, 
while audiometric testing showed a right ear hearing loss, a 
left ear hearing loss disability was not shown.  See 38 
C.F.R. § 3.385.  Moreover, the Board notes that the record on 
appeal is negative for medical evidence of a diagnosis of a 
left ear hearing loss disability or left otitis media until 
December 2000, approximately 40 years after service 
separation.  Bilateral tinnitus was not diagnosed until 2004.

Based on the evidence set forth above, it cannot be concluded 
that left ear hearing loss, left ear otitis media, or 
bilateral tinnitus were present in service or within the 
post-service year.  The Board has considered the provisions 
of 38 C.F.R. § 3.303(b), in light of the veteran's claims of 
continuous symptomatology since service and the supporting 
lay statements he has submitted.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 40 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage v. Gober, 1 Vet. App. 
488.  Thus, the Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran and his acquaintances of events which occurred 
decades previously.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current left ear hearing 
loss, left ear otitis media, and bilateral tinnitus, first 
shown many years after service, are the result of acoustic 
trauma he sustained during his active service.  

In that regard, the veteran has provided credible statements 
of acoustic trauma during service and his service medical 
records confirm his close proximity to a TNT blast.  As 
noted, however, that an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  

In this case, the only probative evidence in this case which 
directly addresses the relationship between the veteran's in-
service acoustic trauma and his current left ear hearing 
loss, left ear otitis media, and bilateral tinnitus is the 
June 2004 VA medical opinion.  As noted above, the examiner 
concluded that it was less likely as not that the veteran's 
current left ear hearing loss, left ear otitis media, and 
bilateral tinnitus were related to his active service.  The 
examiner noted that there was a lack of evidence of left ear 
symptomatology and tinnitus in service or for many years 
thereafter.  He further noted that although the veteran had 
been exposed to acoustic trauma during service, his post-
service audiogram showed only a conductive hearing loss, and 
no indication that a noise induced hearing loss had 
developed.  He concluded that the veteran's left ear problems 
had begun after service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the veteran's contentions, based his opinion on a 
review of the veteran's claims folder, and provided a 
rationale for his opinion.  Finally, and most persuasively, 
the Board notes that there is no medical evidence of record 
which contradicts this medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  While the Board does not doubt his sincerity, as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, however, the veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board notes that there is a decades long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of a complaint of 
left ear hearing loss, chronic left otitis media, and 
bilateral tinnitus.  In addition to the June 2004 VA 
examiner's opinion which constitutes affirmative evidence 
against the claim for service connection, the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that left ear hearing 
loss, left otitis media, and tinnitus are the result of 
acoustic trauma injuries sustained in service which in turn 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any clinical evidence of left ear hearing 
loss and bilateral tinnitus between the veteran's military 
service and the evidence showing left ear hearing loss and 
left otitis media in 2000, and tinnitus in 2004, is itself 
evidence which tends to show that such conditions did not 
have their onset in service or for many years thereafter and 
are not the result of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the Board has considered the absence of any 
medical evidence of left ear hearing loss, left otitis media, 
or tinnitus for approximately 40-plus years after service, as 
well as the opinion of the VA examiner who found the absence 
of such evidence significant, and the Board concludes that 
the preponderance of the evidence in this case is against the 
claim of service connection for left ear hearing loss, left 
ear otitis media, and bilateral tinnitus.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left ear otitis media 
is denied.


REMAND

The veteran also seeks service connection for right otitis 
media.  As noted, the veteran's service medical records show 
that he was treated during service for right otitis media.  
Moreover, the post-service medical records contain a 
diagnosis of chronic right otitis media.  The veteran 
contends that his symptoms of stuffy ears and chronic 
infections have been present since service.  

Despite this evidence, the record on appeal does not contain 
a clear medical opinion as to whether the veteran's current, 
chronic right ear otitis media is causally related to his 
active service.  The Board finds that such an examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (a medical examination is necessary when the evidence 
indicates that the veteran's current disability or persistent 
or recurrent symptoms of a disability "may be associated 
with the claimant's ... service.  This is a low 
threshold.").  

In addition, a review of the record indicates that although 
the RO has previously provided the veteran with notification 
letters outlining the evidence necessary to substantiate his 
claim, since that time, the Court has issued a decision 
imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet issued a letter 
complying with these additional requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current right ear chronic otitis media.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current right ear chronic 
otitis media identified on examination is 
causally related to the veteran's active 
service or any incident therein.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


